Exhibit 10.1(b)

 

FIRST AMENDMENT TO

REVOLVING FACILITY AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING FACILITY AGREEMENT (this “Amendment”), dated
as of June 30, 2006 (the “Effective Date”), is entered into by and among, (i)
EVOLVING SYSTEMS LTD., a company incorporated under the laws of England & Wales
with registration number 2325854  (“Borrower”), (ii) EVOLVING SYSTEMS HOLDINGS
LTD., a company incorporated under the laws of England & Wales with registration
number 5272751 (“UK Guarantor”), (iii) EVOLVING SYSTEMS, INC., a Delaware
corporation,  TELECOM SOFTWARE ENTERPRISES, LLC, a Colorado limited liability
company, and EVOLVING SYSTEMS HOLDINGS, INC., a Delaware corporation as Credit
Parties; (iv) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(in its individual capacity, “CapitalSource”), as administrative, payment and
collateral agent for the Lenders (CapitalSource, in such capacities, “Agent”);
(v) CSE FINANCE INC., a Delaware corporation as a Lender; and (vi) the LENDERS
identified on the signature pages hereto. Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined
below).

 

WHEREAS, the Agent, Lenders and Credit Parties have entered into that certain
Revolving Facility Agreement dated as of November 14, 2005 (as further amended,
supplemented, modified or restated from time to time, the “Agreement”);

 

WHEREAS, the Credit Parties have requested that Agent and Lenders amend certain
provisions of the Agreement and Agent and the Lenders are willing to do so
subject to the satisfaction of the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Amendment.  The following sections of the Agreement are amended as
follows:

 

1.1           Item 2 set forth on Exhibit B-1. Item 2 set forth on Exhibit B-1
of the Agreement is hereby amended to read in full as follows:

 

“2.           Minimum EBITDA. No Credit Party shall permit EBITDA of the Credit
Parties and their consolidated Subsidiaries on a consolidated basis, without
duplication, for the twelve (12) month period ending on any date set forth in
the table below to be less than the minimum amount set forth in the table below
opposite such date:

 

1

--------------------------------------------------------------------------------


 

Date

 

Minimum EBITDA

 

June 30, 2006

 

$

4,500,000

 

September 30, 2006 and December 31, 2006

 

$

4,325,000

 

March 31, 2007

 

$

4,500,000

 

June 30, 2007

 

$

4,850,000

 

September 30, 2007

 

$

5,000,000

 

December 31, 2007, March 31, 2008, and June 30, 2008

 

$

5,200,000

 

September 30, 2008 and the end of each quarter thereafter

 

$

5,400,000

”

 

1.2           Item 3 set forth on Exhibit B-1. Item 3 set forth on Exhibit B-1
of the Agreement is hereby amended to read in full as follows:

 

“3.           Fixed Charge Coverage Ratio. No Credit Party shall permit the
Fixed Charge Coverage Ratio for the Applicable Period ending on the last date of
each fiscal quarter to be less than 1.15 to 1.00.”

 

1.3           Item 5 set forth on Exhibit B-1. The following new definition
shall be added to Item 5 set forth on Exhibit B-1 of the Agreement in the
appropriate alphabetical order:

 

“Applicable Period” shall mean (i) for the fiscal quarter ending on June 30,
2006, the nine (9) month period then ending, and (ii) for each fiscal quarter
ending thereafter, the twelve (12) month period.”

 

1.4           Item 5 set forth on Exhibit B-1. The definition of “Fixed Charge
Coverage Ratio” is hereby amended to read in full as follows:

 

“Fixed Charge Coverage Ratio” shall mean, for the Credit Parties and their
consolidated Subsidiaries on a consolidated basis and without duplication, on
any date of determination, the ratio of (a) EBITDA minus Unfinanced Capital
Expenditures minus income and franchise taxes paid in cash, to (b) Fixed
Charges, in each case for the Applicable Period.”

 

1.5           Item 5 set forth on Exhibit B-1. The definition of “Total Debt
Service” is hereby amended to read in full as follows:

 

2

--------------------------------------------------------------------------------


 

“Total Debt Service” shall mean, for any period, the sum for Credit Parties and
their consolidated Subsidiaries on a consolidated basis amounts of (a) scheduled
payments of principal on any and all Total Debt during such period, (b) other
required payments of principal on Total Debt other than the Obligations, (c) any
other cash amounts due or payable with respect to, in connection with or on
Total Debt during such period (excluding (i) any mandatory prepayments of the
Obligations and (ii) the partial prepayment of principal of the Term Loan by
certain of the Credit Parties pursuant to Section 2.4 of the Term Loan Agreement
in an amount equal to One Million Dollars ($1,000,000) made in connection with
an amendment to the Term Loan Agreement), and (d) Interest Expense paid in cash
or required to be paid in cash during such period.”

 

1.6           Item 1 set forth on Schedule 6.7. Item 1 set forth on Schedule 6.7
of the Agreement is hereby amended to read in full as follows:

 

“1.           On or before July 31, 2006, the Credit Parties and their
Subsidiaries shall execute the Transfer Pricing Agreements in form and substance
approved by Agent in its Permitted Discretion and deliver copies thereof to
Agent.”

 

SECTION 2. Conditions.  This Amendment and the amendments contained herein shall
be subject to satisfaction of the following conditions precedent: (a) the
representations and warranties contained herein and in all other Loan Documents
shall be true and correct in all material respects as of the Effective Date as
if then made, except for such representations and warranties limited by their
terms to a specific date; (b) no Default or Event of Default shall be in
existence after giving effect to this Amendment; (c) the Credit Parties shall
have delivered to Agent an executed copy of this Amendment and each other
agreement, document or instrument reasonably requested by the Agent in
connection with this Amendment; (d) Agent and the Requisite Lenders shall have
consented in writing to all of the provisions and amendments contained in this
Amendment, in form and substance satisfactory to Agent; (e) the Credit Parties
shall have made a partial prepayment of principal of the Term Loan pursuant to
Section 2.4 of the Term Loan Agreement in an amount equal to One Million Dollars
($1,000,000), together with the applicable Prepayment Premium (as defined
therein) of Twenty-Five Thousand Dollars ($25,000) and any accrued interest
applicable to such prepayment; (f) a fully executed amendment to the Term Loan
Agreement satisfactory to Agent; and (g) all proceedings taken in connection
with the transactions contemplated by this Amendment and all documentation and
other legal matters incident thereto shall be satisfactory to Agent. The Credit
Parties agree further that the failure by the Credit Parties to comply with this
Section 2 shall be an Event of Default.

 

SECTION 3. Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Agreement and other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be a
waiver, amendment or modification of any provisions of the Agreement or any
other Loan Document or any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Agreement or any other Loan
Document, or any other document, instrument or agreement executed or delivered
in connection therewith or of any Default

 

3

--------------------------------------------------------------------------------


 

or Event of Default under any of the foregoing, in each case whether arising
before or after the Effective Date or as a result of performance hereunder or
thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to Agent or Lenders whether under
the Agreement, the other Loan Documents, at law or otherwise. All references to
the Agreement shall be deemed to mean the Agreement as modified hereby. This
Amendment shall not constitute a novation or satisfaction and accord of the
Agreement or other Loan Documents, but shall constitute an amendment thereof.
The parties hereto agree to be bound by the terms and conditions of the
Agreement and Loan Documents as amended by this Amendment, as though such terms
and conditions were set forth herein. Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment, and each
reference herein or in any other Loan Document to the “Agreement” or “Revolving
Facility Agreement” shall mean and be a reference to the Agreement as amended
and modified by this Amendment.

 

SECTION 4. Representations.  Each Credit Party hereby represents and warrants to
Agent and Lenders as of the Effective Date as follows:  (a) it is duly
incorporated or organized, validly existing and in good standing (to the extent
such concept applies) under the laws of its jurisdiction of organization;
(b) the execution, delivery and performance by it of this Amendment and all
other Loan Documents executed or delivered in connection herewith are within its
powers, have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents, or (ii)
any applicable law; (c) no consent, license, permit, approval or authorization
of, or registration, filing or declaration with any Governmental Authority or
other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment or any other Loan
Documents executed or delivered in connection herewith by or against it; (d)
this Amendment and all other Loan Documents executed or delivered in connection
herewith have been duly executed and delivered by it; (e) this Amendment and all
other Loan Documents executed or delivered in connection herewith constitute its
legal, valid and binding obligation enforceable against it in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (f) after
giving effect to this Amendment, it is not in default under the Loan Documents
and no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; and
(g) the representations and warranties contained herein and in all other Loan
Documents are true and correct in all material respects as of the Effective Date
as if then made, except for such representations and warranties limited by their
terms to a specific date.

 

SECTION 5. Miscellaneous.

 

5.1          This Amendment may be executed in any number of counterparts
(including by facsimile or electronic PDF version), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original

 

4

--------------------------------------------------------------------------------


 

instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile
signature or electronic PDF signature and that it accepts the facsimile or
electronic PDF signature of each other party. The descriptive headings of the
various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof or thereof. Whenever the context and construction so require,
all words herein in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

 

5.2             This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
Agreement. This Amendment shall be considered part of the Agreement and shall be
a Loan Document for all purposes under the Agreement and other Loan Documents.

 

5.3             This Amendment, the Agreement and the Loan Documents constitute
the final, entire agreement and understanding between the parties with respect
to the subject matter hereof and thereof and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto. There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.

 

5.4          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.

 

5.5          No Credit Party may assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder except as provided in the Agreement.
No rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of any Credit Party.
Nothing contained in this Amendment shall be construed as a delegation to Agent
or Lenders of any Credit Party’s duty of performance, including, without
limitation, any duties under any account or contract in which Agent or Lenders
have a security interest or Lien. This Amendment shall be binding upon the
Credit Parties and their respective successors and assigns. This Amendment shall
be binding upon and inure to the benefit of each Lender, Agent, each Transferee,
each Participant (to the extent expressly provided in the Agreement only) and
all future holders of the Loans, the Notes, the Obligations and/or any of the
Collateral, and each of their respective successors and assigns.

 

5

--------------------------------------------------------------------------------


 

5.6          The Credit Parties, jointly and severally, shall pay all reasonable
costs and expenses incurred by Agent, Lenders and their Affiliates, including,
without limitation, documentation and diligence fees and expenses, all search,
audit, appraisal, recording, professional and filing fees and expenses and all
other out-of-pocket charges and expenses and reasonable attorneys’ fees and
expenses, in connection with entering into, negotiating, preparing, reviewing
and executing this Amendment and the documents, agreements and instruments
contemplated hereby and all related agreements, documents and instruments. All
of the foregoing shall be charged to Credit Parties’ account and shall be part
of the Obligations. If Agent, any Lender or any of their Affiliates uses
in-house counsel for any of the purposes set forth above, the Credit Parties
expressly agree that their Obligations include reasonable charges for such work
commensurate with the reasonable fees that would otherwise be charged by outside
legal counsel selected by such Person in its sole discretion for the work
performed.

 

5.7          Each Credit Party hereby: (a) consents to the execution and
delivery of this Amendment by the other Credit Parties; (b) agrees that this
Amendment shall not limit or diminish the obligations of the subject Credit
Party under the Loan Documents; (c) reaffirms its obligations under each of the
Loan Documents to which it is a party; and (d) agrees that each of such Loan
Documents remains in full force and effect and is hereby ratified and confirmed.

 

5.8          All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Lenders shall affect such representations or warranties or the right of
Agent or Lenders to rely upon them.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Revolving
Facility Agreement to be executed by their respective officers thereunto duly
authorized, as of the Effective Date.

 

BORROWER:

EVOLVING SYSTEMS LTD.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Director

 

 

 

 

UK GUARANTOR:

Executed and delivered as a Deed by:
EVOLVING SYSTEMS HOLDINGS
LTD.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Director

 

 

 

 

 

By:

 

 

 

 

 

Name:

Anita T. Moseley

 

Title:

Company Secretary

 

 

 

 

CREDIT PARTY:

Executed and delivered as a Deed by:

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial and Administrative Officer

 

 

 

 

CREDIT PARTY:

Executed and delivered as a Deed by:

 

7

--------------------------------------------------------------------------------


 

 

TELECOM SOFTWARE
ENTERPRISES, LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Chief Financial Officer

 

 

 

 

CREDIT PARTY:

Executed and delivered as a Deed by:

 

EVOLVING SYSTEMS HOLDINGS,
INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

8

--------------------------------------------------------------------------------


 

AGENT:

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

CSE FINANCE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------